  Case 15-15400         Doc 40     Filed 03/19/19 Entered 03/19/19 11:43:04              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-15400
         PHICHETTE R POWELL

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/30/2015.

         2) The plan was confirmed on 07/30/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/06/2017, 01/06/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/14/2019.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 47.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-15400          Doc 40         Filed 03/19/19 Entered 03/19/19 11:43:04                     Desc Main
                                          Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor                  $29,580.00
        Less amount refunded to debtor                                 $0.00

NET RECEIPTS:                                                                                       $29,580.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                     $3,310.00
    Court Costs                                                                   $0.00
    Trustee Expenses & Compensation                                           $1,316.24
    Other                                                                         $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $4,626.24

Attorney fees paid and disclosed by debtor:                      $690.00


Scheduled Creditors:
Creditor                                           Claim         Claim            Claim       Principal       Int.
Name                                     Class   Scheduled      Asserted         Allowed        Paid         Paid
77TH ST DEPOT FEDERAL CU             Unsecured         718.00           NA              NA            0.00        0.00
77TH ST DEPOT FEDERAL CU             Unsecured      1,859.00            NA              NA            0.00        0.00
77TH ST DEPOT FEDERAL CU             Unsecured      2,066.00            NA              NA            0.00        0.00
Acceptance Now                       Unsecured      2,794.00            NA              NA            0.00        0.00
ADT SECURITY SERVICES                Unsecured      1,005.00         760.64          760.64        359.56         0.00
ADT SECURITY SERVICES                Unsecured            NA         244.69          244.69        115.66         0.00
Advance America                      Unsecured      1,000.00            NA              NA            0.00        0.00
AMERICASH LOANS LLC                  Unsecured      1,600.00       4,209.11        4,209.11      1,989.69         0.00
Bay Area Credit Servic               Unsecured      1,504.00            NA              NA            0.00        0.00
CHICAGO PATROLMENS FEDERAL C         Unsecured      1,033.00       1,043.59        1,043.59        493.32         0.00
CHICAGO PATROLMENS FEDERAL C         Unsecured         442.00        495.68          495.68        234.32         0.00
CITY OF CHICAGO EMS                  Unsecured      1,034.00       1,034.00        1,034.00        488.78         0.00
COMMONWEALTH EDISON                  Unsecured           0.00           NA              NA            0.00        0.00
COOK COUNTY HEALTH & HOSPITAL        Unsecured         213.00           NA              NA            0.00        0.00
COOK COUNTY TREASURER                Secured       11,554.00           0.00       11,554.00     11,554.00    2,466.97
EMP OF COOK COUNTY                   Unsecured         243.00           NA              NA            0.00        0.00
Family Dental Care of Calumet City   Unsecured          20.00           NA              NA            0.00        0.00
GATEWAY FINANCIAL                    Unsecured      6,866.00       5,609.95        5,609.95      2,651.88         0.00
H&R BLOCK                            Unsecured         229.00        617.23          617.23        291.77         0.00
IL DEPT OF EMPL0YMENT SECURITY       Unsecured      4,500.00            NA              NA            0.00        0.00
IL DEPT OF EMPLOYMENT SECURITY       Unsecured      4,500.00       4,822.84        4,822.84      2,279.80         0.00
IL DEPT OF HUMAN SERVICES            Unsecured         902.00           NA              NA            0.00        0.00
IL DEPT OF REVENUE                   Priority          125.00        123.15          123.15        123.15         0.00
LEGACY LOAN                          Unsecured      1,131.00       1,456.63        1,456.63        688.56         0.00
LOYOLA UNIVERSITY MEDICAL CTR        Unsecured         343.00           NA              NA            0.00        0.00
MB FINANCIAL                         Unsecured         400.00           NA              NA            0.00        0.00
MB FINANCIAL                         Unsecured         349.00           NA              NA            0.00        0.00
MBB                                  Unsecured         106.00           NA              NA            0.00        0.00
MBB                                  Unsecured         520.00           NA              NA            0.00        0.00
MediCredit Inc.                      Unsecured         136.00           NA              NA            0.00        0.00
MediCredit Inc.                      Unsecured          61.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-15400       Doc 40        Filed 03/19/19 Entered 03/19/19 11:43:04                   Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim         Claim        Principal       Int.
Name                                Class    Scheduled      Asserted      Allowed         Paid          Paid
MIDLAND FUNDING LLC              Unsecured           0.00      2,573.03      2,573.03      1,216.30         0.00
PATHOLOGY CONSULTANTS            Unsecured          37.00           NA            NA            0.00        0.00
PENN CREDIT CORP                 Unsecured         255.00           NA            NA            0.00        0.00
PHOENIX FINANCIAL SVC            Unsecured      1,094.00            NA            NA            0.00        0.00
PHOENIX FINANCIAL SVC            Unsecured      1,094.00            NA            NA            0.00        0.00
RUSHMORE SERVICE CENTER          Unsecured         421.00           NA            NA            0.00        0.00
SPRINT                           Unsecured           0.00           NA            NA            0.00        0.00
STEVEN THOMAS MD                 Unsecured           6.00           NA            NA            0.00        0.00
TCF NATIONAL BANK                Unsecured           0.00           NA            NA            0.00        0.00
TRANSWORLD SYSTEMS               Unsecured         171.00           NA            NA            0.00        0.00
TRANSWORLD SYSTEMS               Unsecured         125.00           NA            NA            0.00        0.00
UNIVERSITY OF CHICAGO MED CTR    Unsecured      1,554.00            NA            NA            0.00        0.00
UNIVERSITY OF CHICAGO PHYS GRP   Unsecured         740.00           NA            NA            0.00        0.00
VILLAGE OF THORNTON              Unsecured           0.00           NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00              $0.00                  $0.00
      Mortgage Arrearage                                     $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                                $0.00              $0.00                  $0.00
      All Other Secured                                 $11,554.00         $11,554.00              $2,466.97
TOTAL SECURED:                                          $11,554.00         $11,554.00              $2,466.97

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00              $0.00                  $0.00
       Domestic Support Ongoing                               $0.00              $0.00                  $0.00
       All Other Priority                                   $123.15            $123.15                  $0.00
TOTAL PRIORITY:                                             $123.15            $123.15                  $0.00

GENERAL UNSECURED PAYMENTS:                             $22,867.39         $10,809.64                   $0.00


Disbursements:

       Expenses of Administration                             $4,626.24
       Disbursements to Creditors                            $24,953.76

TOTAL DISBURSEMENTS :                                                                         $29,580.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-15400         Doc 40      Filed 03/19/19 Entered 03/19/19 11:43:04                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/19/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
